                   Case
                Case    20-3491, Document
                     1:18-cv-08084-VEC    79, 03/02/2021,
                                       Document   84 Filed3047418,
                                                            03/02/21Page1
                                                                      Pageof11of 1


                                                                                    1:18-cv-04596-VEC




MANDATE
                                  UNITED STATES COURT OF APPEALS
                                                FOR THE
                                           SECOND CIRCUIT
                              ____________________________________________

              At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
     the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
     the 2nd day of March, two thousand twenty-one,

     ____________________________________

     Natural Resources Defense Council, Inc., National Wildlife      ORDER
     Federation,                                                     Docket No. 20-3491
     National Audubon Society, American Bird Conservancy,
     Center for Biological Diversity, Defenders of Wildlife, State
     of New York,
     of California, State of Illinois, State of Maryland,
     Commonwealth of Massachusetts,
     State of New Jersey, State of New Mexico, State of Oregon,
     llllllllllllllllllllPlaintiffs - Appellees,
     v.
                                                                                          Mar 02 2021
     United States Department of the Interior, United States Fish
     and Wildlife Service,
     Robert Anderson, in his official capacity as the person
     exercising the authority of
     the Solicitor of the Interior,

     lllllllllllllllllllllDefendants - Appellants.
     _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
     pursuant to FRAP 42.

             The stipulation is hereby "So Ordered".




                                                               For The Court:
                                                               Catherine O'Hagan Wolfe,
                                                               Clerk of Court




MANDATE ISSUED ON 03/02/2021
